Citation Nr: 0638865	
Decision Date: 12/13/06    Archive Date: 01/04/07

DOCKET NO.  02-13 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active service from October 1980 to April 
1984.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2001 rating decision by the Boston, 
Massachusetts, Department of Veterans Affairs (VA) Regional 
Office.  The veteran's claims file has subsequently been 
transferred to the Cleveland, Ohio, Regional Office (RO).

This case was previously before the Board in September 2004 
and was remanded for the purpose of affording the veteran a 
Board hearing at the RO.  A note in the file indicates that 
the veteran failed to appear for her scheduled (September 19, 
2006) Board hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Review of the record reveals that the veteran has not 
received proper Veterans Claims Assistance Act of 2000 (VCAA) 
notice for the claim at issue.  While an April 2000 letter 
discussed, at least in a general way, the elements necessary 
to prove service connection claims, and the March 2002 
statement of the case did contain some information concerning 
the VCAA, the Board notes that there is no letter of record 
pertaining to PTSD.  Further, the Board notes that not only 
did the April 2000 letter not discuss PTSD, the letter was 
sent to the veteran prior to the enactment of the VCAA.  The 
Board here observes that the veteran is currently 
unrepresented in this appeal.

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim in accordance with 38 
C.F.R. § 3.159(b)(1).  See 38 U.S.CA. § 5103(a); 38 C.F.R. 
§3.159(b).  The Board notes that the veteran has undergone a 
VA examination that has addressed the medical matters 
presented by this appeal.  If development completed in 
connection with this remand so warrants, the RO should 
schedule the veteran for additional VA examinations.

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The RO should send the veteran a 
VCAA-compliant letter for the claim of 
service connection for PTSD.  The VCAA 
notice should inform the claimant of any 
information and evidence not of record 
(1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; 
(3) and that the claimant is expected to 
provide; and (4) must ask the claimant to 
provide any evidence in her possession 
that pertains to the claim in accordance 
with 38 C.F.R. § 3.159(b)(1).  See 38 
U.S.CA. § 5103(a); 38 C.F.R. §3.159(b).

2.  The claim on appeal should again be 
adjudicated with consideration of any and 
all additional evidence.  If the benefit 
sought on appeal is not granted in full, 
the veteran should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond, before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).





